Citation Nr: 1110217	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kurt E. Kudialis, Agent


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

In a September 2007 claim, the Veteran reported that he had received treatment at a VA medical center (VAMC) from January 1, 1999 to December 31, 2005.  Medical records were properly requested from this VAMC, and records were associated with the claims file covering the time period from January 13, 2000 to June 30, 2005.  No records were found for the periods from January 1, 1999 to January 12, 2000 or from July 1, 2005 to December 31, 2005.  In February 2008 the RO made a formal finding of unavailability with regard to these records, but there is no evidence of record that the Veteran was ever provided with notice of this unavailability.  In fact, a December 2008 statement of the case incorrectly identified the unavailability memorandum as "VA Memorandum, Formal finding of the complete treatment records from the [VAMC]." (emphasis added).  This error actively makes it appear as if VA had obtained all of the Veteran's records, not that it had failed to obtain records from time spans covering approximately a year and a half.

When VA concludes that it is reasonably certain that Federal records do not exist, 38 C.F.R. § 3.159(e)(1) (2010) requires that the Veteran be provided with notice which (a) identifies the specific records the RO is unable to obtain; (b) briefly explains the efforts that the RO made to obtain those records; (c) describes any further action to be taken by the RO with respect to the claim; and (d) informs the Veteran that he is ultimately responsible for providing the evidence.  In this case, while the RO made a formal finding of unavailability, there is no evidence of record that the Veteran was properly notified of this formal finding and given an opportunity to respond.  Thus, the evidence of record does not show that proper notification was accomplished in accordance with the requirements of 38 C.F.R. § 3.159(e)(1).

Accordingly, the case is remanded for the following actions:

1. The RO must notify the Veteran and his representative that it is unable to secure any medical treatment records from the VAMC identified by the Veteran for the periods from January 1, 1999 to January 12, 2000 and from July 1, 2005 to December 31, 2005, and issue notice compliant with 38 C.F.R. § 3.159(e)(1).  This notice must (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



